Title: From Thomas Jefferson to Abigail Adams, 10 July 1787
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris July 10. 1787.

This being the day on which, according to my calculation, my daughter would be crossing the channel, I had calculated the course from Dover to Calais and was watching the wind when your favour of the 6th. was put into my hands. That of June 27. had been received four days ago. I perceived that that had happened which I had apprehended, that your goodness had so attached her to you that her separation would become difficult. I had been in hopes that Petit would find means to rival you, and I still hope he will have done it so as that they may be on their way here at present. If she were to stay till she should be willing to come, she would stay till you cease to be kind to her, and that, Madam, is a term for which I cannot wait. Her distress will be in the moment of parting and I am in hopes Petit will soon be able to lessen it.—We are impatient to hear what our federal convention are doing. I have no news from America later than the 27th. of April. Nor is there any thing here worth mentioning. The death of Mr. Saint James and flight of M. de Calonnes are perhaps known to you. A letter of M. de Mirabeau to the K. of Prussia is handed about by the Colporteurs. I will endeavor to find an opportunity of sending it to Mr. Adams.—Your kind advances for my daughter shall be remitted you by Colo. Smith when he returns or some other good opportunity. I have the honor to be with sentiments of gratitude for your goodness and with those of perfect esteem Dr. Madam your most obedt. humble servt.,

Th: Jefferson

